Citation Nr: 0521335	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  95-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo, and acrochordons) claimed to be due to exposure to 
ionizing radiation.

2.  Entitlement to service connection for disabilities 
claimed as chronic radiation sickness, digestive system 
problems including of the liver and gallbladder, nausea, 
diarrhea and loose bowels, loss of teeth or dental bone, 
cataracts and chronic fatigue syndrome, all claimed as due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for postoperative 
cardiovascular disease, claimed to be the result of ionizing 
radiation exposure.

4.  Entitlement to service connection for a central nervous 
system disorder, claimed to be the result of ionizing 
radiation exposure.

5.  Entitlement to service connection for nicotine 
dependence.

6.  Entitlement to service connection for coronary artery 
disease, claimed as due to nicotine dependence acquired in 
service.

7.  Entitlement to service connection for headaches, claimed 
as due to nicotine dependence acquired in service.

8.  Entitlement to service connection for ethmoid sinusitis, 
claimed as due to nicotine dependence acquired in service.

9.  Entitlement to a compensable rating for post-operative 
right inguinal neuralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to November 1956.  This matter comes before the 
Board of Veterans' Appeals (Board), in part, by order of a 
United States Court of Appeals for Veterans Claims (Court) 
opinion dated April 3, 2003, which vacated a March 2002 Board 
decision and remanded for additional development the issues 
of service connection for multiple disorders claimed to be 
due to ionizing radiation exposure and increased ratings for 
residuals of right and left inguinal herniorrhaphies and 
postoperative right inguinal neuralgia.  The March 2002 Board 
decision deferred discussion of the claims pertaining to 
nicotine dependence pending additional development.  The 
issues initially arose from rating decisions in November 
1994, August 1995, February 1996, January 1997, August 1998, 
and December 1998 by the Portland, Oregon, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Subsequent to the March 2002 Board decision the veteran 
appointed an attorney to represent him in all VA matters; 
however, by correspondence in June 2003 he revoked that 
attorney's authority to represent him.  In August 2003, the 
Board notified the veteran that he would be considered as 
representing himself in the present appeal.  Thereafter, in a 
packet of evidence and argument received in October 2003, the 
veteran resubmitted a letter stating that he would like the 
American Legion to be his representative.  The American 
Legion has submitted a written brief on his behalf.

In a May 2004 statement, the veteran withdrew appeals seeking 
ratings in excess of 10 percent, each, for residuals of right 
and left inguinal herniorrhaphies.

In June 2003, the veteran asserted a new claim seeking 
service connection for Bowen's disease.  In a May 2004 
statement, he sought service connection for floaters and aid 
and attendance benefits.  The RO denied service connection 
for floaters in December 2000; the veteran did not appeal 
that determination.  There is no indication that the RO 
addressed the claims seeking service connection for Bowen's 
disease and aid and attendance.  These matters are referred 
to the RO for any appropriate action. 

The issues of entitlement to service connection for nicotine 
dependence, and for coronary artery disease, headaches, and 
ethmoid sinusitis, (claimed as due to nicotine dependence 
acquired in service) are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

FINDINGS OF FACT

1.  A skin condition (diagnosed as seborrheic keratosis, 
benign intradermal nevi, lentigo, and acrochordons); a 
disorder claimed as chronic radiation sickness, digestive 
system problems including of the liver, gallbladder, nausea, 
diarrhea and loose bowels; loss of teeth or dental bone; 
cataracts; chronic fatigue syndrome; cardiovascular disease; 
and a central nervous system disorder were not manifested in 
service; and cardiovascular disease and an organic disease of 
the nervous system were not manifested in the first 
postservice year.

2.  The veteran is not shown to have been exposed to ionizing 
radiation in service.

3.  A skin condition, diagnosed as seborrheic keratosis, 
benign intradermal nevi, lentigo, and acrochordons; a 
disorder characterized as chronic radiation sickness; 
digestive system problems, including of the liver, 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
or dental bone, cataracts; chronic fatigue syndrome, 
cardiovascular disease; and a central nervous system disorder 
are not listed as radiogenic diseases under 38 C.F.R. § 
3.311(b).

4.  There is no competent evidence linking any skin disorder 
diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo, and acrochordons; chronic radiation sickness; 
digestive system problems, including of the liver, 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
or dental bone; cataracts; chronic fatigue syndrome; 
cardiovascular disease; or central nervous system disorder 
the veteran may have to service or to radiation exposure 
therein.

5.  The veteran's right inguinal neuralgia is manifested by 
complaints of pain; ilioinguinal nerve paralysis is not 
shown.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a skin condition 
diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo, and acrochordons; a disorder characterized as 
chronic radiation sickness; digestive system problems, 
including of the liver, gallbladder, nausea, diarrhea and 
loose bowels; loss of teeth or dental bone; cataracts; 
chronic fatigue syndrome; cardiovascular disease; and a 
central nervous system disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2004).

2.  A compensable rating is not warranted for right inguinal 
neuralgia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.124, 4.124a Diagnostic Codes 8530 and 8730 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In April 2003, the Court remanded the case to 
the Board for compliance with the VCAA's enhanced notice 
requirements.  The Board finds that the mandates of the VCAA 
are now met.  

The claims have been considered on the merits.  The veteran 
was advised of VA's duties to notify and assist in the 
development of the claims.  Letters from the RO in March 
2003, April 2004, and July 2004 informed the veteran of his 
and VA's responsibilities in claims development, and 
specifically advised him of the type of evidence that was 
needed to establish these claims.  These letters, the rating 
decisions in November 1994, August 1995, February 1996, 
November 1997, and August 1998, the statements of the case 
(SOC) dated in December 1996 and January 2000, Board actions 
(March 2002 decision, March 2002 development memorandum, and 
March 2004 remand), and numerous supplemental statements of 
the case (SSOCs) (with the most recent in September 2004), 
all notified the veteran of applicable laws and regulations, 
of what the evidence showed, and why his claims were denied.  
While notice did not precede the initial rating decisions in 
this matter (obviously, as the decisions preceded the VCAA), 
the claims were readjudicated after substantially full notice 
was given.  The veteran has had ample opportunity to respond, 
and is not prejudiced by any notice timing defect.  

Regarding notice content, the veteran was advised verbatim in 
the March 2003 letter to submit "any relevant evidence he 
had" pertinent to his claims.  Via this letter and prior and 
subsequent correspondence he was asked to identify or submit 
any additional medical evidence which may support the claims, 
advised of the type of evidence he needed to submit to 
establish his claims, and asked to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting these claims.  He is not prejudiced by 
the Board's proceeding without any further notice; he has 
been notified of everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
limited service medical and personnel records available, as 
well as records of post-service medical treatment the veteran 
received.  On multiple occasions, the RO attempted to 
document the veteran's reported radiation exposure, but was 
informed three times that such exposure could not be 
documented.  Additionally, records from another serviceman 
who reportedly worked with the veteran have been obtained and 
added to the record.  The veteran asserts that a dose 
estimate has not been done in his case. In the absence of a 
showing that he engaged in a radiation risk activity, or that 
he has a radiogenic disease, a dose estimate would be 
pointless, and is not needed.  (See 38 C.F.R. §§ 3.309, 
3.311).  In July and August 2000 statements, the veteran 
reported that he had submitted all available evidence and 
proof of his claims.  In December 2000, he reported that no 
VA records were outstanding.  Additional evidence was 
received at the Board in February and November 2002, June 
2003, October 2003, and May 2004.  In October 2003, the 
veteran noted that he had nothing further to submit.  

In the March 2004 remand, the Board directed the RO to ensure 
compliance with all notice and assistance requirements set 
forth in the VCAA.  This has been done.  The veteran has not 
identified any pertinent evidence outstanding.  VA's notice 
and assistance obligations are met as to the issues being 
addressed on the merits.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background

The only service medical record associated with the claims 
files is the report of the veteran's September 1956 service 
separation examination.  Dilated bilateral inguinal rings 
were the only pertinent abnormalities noted.  The veteran's 
DD Form 214 and his service personnel records show that he 
served as a jet engine mechanic.

Private medical records reveal treatment for a number of 
problems from 1977 to 1979.  Test reports included a normal 
bone scan in February 1978, a negative upper gastrointestinal 
study in January 1979 and a negative barium enema February 
1979.  

In August 1979 the veteran was hospitalized for the onset of 
anterior chest pain.  The impression was chest pain, etiology 
to be determined, rule out hyperventilation syndrome, rule 
out myocardial infarction, rule out acute pericarditis.

In February 1982, the veteran was hospitalized to treat 
alcoholism.  On admission he reported that in the military he 
was exposed to radiation.  No pertinent abnormalities were 
noted on physical examination.  

In April 1984, two sebaceous cysts were excised from the 
veteran's back.

Gastroesophageal reflux disease was noted in December 1992.

Private clinical records from Dr. E.T.M. reveal the veteran 
had sebaceous cysts removed in April 1984 and a ganglion on 
the right index finger removed in September 1987.  Dr. E.T.M 
performed bilateral herniorrhaphies in April 1993.  There was 
no evidence of recurrent hernia on either side.  In June 
1993, pain was noted on the right side extending down the 
inside of the leg and into the scrotum.  In July 1993, the 
pain was reduced but he still felt a little bit of 
discomfort.

In July 1993, K. L. T., M.D., reported that the veteran had 
consulted him regarding problems with a bilateral inguinal 
herniorrhaphy.  The veteran indicated that after the surgery, 
he had a burning pain in both inguinal areas.  Physical 
examination revealed well-healed incisions and no hernias.  
The doctor informed the veteran that he may have nerve and 
scar tissue in both inguinal areas.

In November 1993, the veteran sought private treatment 
following a motor vehicle accident.  He reported that he hurt 
all over and that his hernia incision was hurting again.  
Physical examination revealed no recurrence of a hernia.  The 
health care provider informed the veteran that it was not 
uncommon to have a lot of muscle aching after an accident 
like the veteran was involved in.  He could find no evidence 
of a serious injury.

In January 1994, the veteran submitted a claim for service 
connection for skin carcinoma and completed a Radiation 
Exposure Questionnaire.  He alleged that he had growths on 
his neck and torso, which he characterized as carcinomas.  On 
an attached statement he indicated that he was exposed to 
radiation while dismantling jet engines that had been flown 
through atomic mushroom clouds.  He stated that a fellow 
serviceman who performed the same duties, C.E.W., died of 
leukemia in 1959.  He stated that he had a few growths 
removed while in Amsterdam in the summer of 1957 or 1958, 
that he removed a number of growths himself, that a Dr. M. 
told him in 1977 or 1979 that he had carcinoma, and that Dr. 
E.T.M. removed three more growths between 1982 and 1993. 

In a March 1994 statement, the veteran's spouse related that 
she had observed growths on the veteran's back, neck, chest 
and underarms.  She noted that the veteran also experienced 
lower abdominal pain.  In a March 1994 statement, the veteran 
indicated that he did not know where he was treated for skin 
growths while in Amsterdam, and that he did not know if any 
record was ever made of the treatment.

On VA general medical and skin examination in April 1994, the 
veteran reported that he had unusually heavy exposure to 
radiation while working on engines of planes which had flown 
through atomic clouds.  He indicated that he first noticed 
various skin lesions in 1956, and they had recurred on a 
chronic basis since then.  Physical examination revealed a 4-
centimeter scar in the groin area without evidence of 
recurrence of the hernia.  Findings with regard to all 
systems were essentially normal.  The diagnosis was recurrent 
polypoid skin lesions and chronic nevi secondary to radiation 
exposure.

In an April 1994 memorandum responding to a request for 
information from the USAF Master Radiation Exposure Registry 
for dosimetry data, a Master Sergent from the USAF, NCOIC 
Radiation Dosimetry Branch, indicated that no external or 
internal radiation (bioassay) exposure data was in the 
registry regarding the veteran.

In August 1994, the National Personnel Records Center 
reported that it was unable to reconstruct the veteran's 
dental records and that there were no medical records on 
file.  The records may have been destroyed in a fire at the 
facility.

In January 1995, the veteran submitted a statement asserting 
that he had served with C.E.W. dismantling aircraft engines, 
and that C.E.W. died of leukemia incurred as a result of 
radiation exposure from those aircraft engines.  He included 
a copy of C.E.W.'s death certificate, which noted C.E.W. had 
died in 1959 of chronic myelogenous leukemia.   

In February 1995, E. T. M, M.D., reported that he had 
performed bilateral inguinal herniorrhaphies in April 1993.  
Post-operatively, the veteran developed pain on the right 
side and persistent pain and tenderness in the area of the 
incision going down into the scrotum.  Physical examination 
was normal without evidence of a recurrent hernia.  A little 
tenderness was present in the inguinal ring and in the 
incision.  Dr. E.T.M. opined that the veteran had a mild 
post-operative inguinal neuralgia.  The condition was stable.

In August 1995, VA contacted the Defense Nuclear Agency (DNA) 
in an attempt to obtain dosimetry data concerning the 
veteran's possible exposure to radiation.  

In August 1995, non-specific proctitis was diagnosed.

Findings on VA general medical examination in October 1995 
were essentially normal.  

On VA neurologic examination in October 1995, the examiner 
noted a history of bilateral inguinal hernias in 1955 with 
subsequent groin pain radiating to the scrotum, especially on 
the right side.  Surgery in April 1993 reportedly decreased 
the pain.  The examiner noted a history of complaints of 
numbness and tingling in the lateral aspect of the right 
foot, a feeling of weakness in his arms and legs in the 
1960's, and the onset of intermittent numbness and tingling 
on the ulnar aspect of both hands, with the last occurrence 
six months prior to the examination.  The veteran reported a 
1975 motor vehicle accident that resulted in lower back pain 
and pain down the extremities.  In 1978, he had surgery for a 
L4-5 herniated disc, and subsequently experienced numbness 
and tingling from the waist down.  He was involved in another 
motor vehicle accident in 1993, after which he had constant 
bifrontal and bilaterally-occipital headaches and 
unsteadiness in walking.  Neurological examination was 
normal, with the exception of hypesthesia to pinprick 
sensation in the distribution of the right ilioinguinal nerve 
distal to the scar for his previous inguinal hernia repair 
and a positive Tinel's sign of the ulnar nerve bilaterally.  
There was no pinprick sensation deficit on the left.  The 
impression included bilateral ilioinguinal nerve entrapment.

On VA skin examination in October 1995, the veteran reported 
that he had heavy radiation exposure on active duty.  He 
noticed changes in his skin since 1956.  Physical examination 
revealed scars in the right and left inguinal areas that were 
slightly tender to pressure, but did not cause any 
spontaneous discomfort.  A number of scaly papules, macules, 
and tags were noted.  The diagnoses were bilateral scars in 
the groin that were not tender unless palpated or when the 
veteran was in motion; seborrheic keratoses of the right 
anterior thigh, back, forehead, and V of the chest; benign 
intradermal nevi times three in the right scapula; lentigo of 
the left anterior shoulder, left anterior tibial surface, 
left medial foot and left jaw; seborrheic keratosis versus 
abnormally pigmented nevus of the right anterior shoulder; 
acrochordons in axillae bilaterally; and nevus versus basal 
cell carcinoma on the glabella. It was the examiner's opinion 
that the scars, seborrheic keratoses, lentigo, acrochordons, 
and benign intradermal nevi were not caused by radiation 
exposure.

In a letter dated in October 1995, the Defense Nuclear Agency 
(DNA) noted the veteran's claim that he worked on jet engines 
that had flown through atomic clouds.  DNA observed that only 
one atmospheric nuclear test series, Operation Teapot, was 
conducted during the veteran's period of active duty.  The 
DNA could find no evidence that the veteran participated in 
activities associated with Operation Teapot.  The DNA 
reported that all test aircraft that flew through atomic 
clouds were surveyed by monitors as soon as possible after 
landing.  Aircraft which had radiation intensities greater 
than 0.0007 Rems per hour were segregated and the radiation 
was routinely allowed to decay at least 24 hours before 
decontamination took place.  DNA noted that radiation safety 
procedures in effect during Operation Teapot made it unlikely 
that the veteran would have come into contact with 
contaminated aircraft engines.  DNA summarized by reporting 
that Air Force records did not document the veteran's 
participation in Operation Teapot and that after a careful 
search of available dosimetry data, no record of radiation 
exposure could be found for him.

A January 1996 clinical record indicates the veteran had had 
headaches since October 1995.  A past history of chronic 
myofascial pain syndrome was noted. A prior gastrointestinal 
work up was conducted in 1995 due to loose stools but the 
problem seemed to resolve by limiting milk products.

A February 1996 clinical record includes a notation that the 
veteran's abdominal complaints sounded consistent with 
irritable bowel syndrome.  The assessments included: 
conduction system disease, cannot exclude underlying coronary 
disease; irritable bowel syndrome with lactose intolerance; 
status post bilateral herniorrhaphy, stable; and prior heavy 
radiation exposure.  Under the recommendations section, it 
was noted that the veteran was "probably out a little far 
from his exposure for radiation induced problems" but this 
was discussed with the veteran anyway, particularly with 
reference to bone marrow and thyroid effects.

The veteran completed a second Radiation Exposure 
Questionnaire in February 1996.  He alleged he was exposed to 
radiation working on T33 jet engines which had been flown 
through atomic mushroom clouds.  He listed additional 
problems related to radiation exposure including:  chronic 
radiation sickness; chronic digestive problems; problems with 
organs including the liver and gall bladder; nausea; 
diarrhea; loss of teeth; headaches; tinnitus; cataracts; 
chronic fatigue syndrome; and skin growths.

A March 1996 private clinical record includes an impression 
of fibromyalgia.  It was noted that the evaluation had ruled 
out any obvious neurological difficulties.

In an April 1996 letter, E. T. M., M.D., wrote that one of 
the most common complications following groin hernia 
operations is inguinal neuralgia, which usually results in 
pain in the scrotum or groin.  The doctor noted that the 
phrase "incomplete paralysis" is really not appropriate in 
referring to the ilioinguinal nerve as there is nothing which 
is paralyzed.  The nerve does not go to any muscle but merely 
supplies sensation to the skin in the vicinity of the groin 
and scrotum.  If the nerve is completely divided then it 
would result in numbness and not pain. 

In October 1996 a Health Physicist involved in the Dosimetry 
Research Project with the United States Department of Energy 
reported that there were no records of radiation exposure 
history for the veteran for the years 1949 to 1996.

In a February 1997 letter, D. W. M., DMD, noted that the 
veteran received routine dental care beginning in September 
1996.  He had severe wear of all his teeth, many large 
fillings which were broken, other teeth which required 
extraction, and one tooth which required a root canal.  There 
were signs of generalized moderate bone recession with areas 
in the maxillary posterior that showed severe bone loss.

In a February 1997 clinical record, it was noted that the 
veteran had persisting abdominal complaints.  The assessment 
was irritable bowel syndrome with history of lactose 
intolerance and negative prior work up.  In March 1997, it 
was noted that he did not exhibit any evidence of late 
radiation effects.  Asymptomatic bundle branch block was 
noted.  Extensive gastrointestinal work up seemed to indicate 
irritable bowel syndrome with possible associated lactose 
intolerance.  Physical examination revealed a possible early 
mild left inguinal hernia recurrence.

A March 1997 private medical record, received at VA in June 
2003, shows assessments of skin tags, seborrheic keratoses 
and angiomas.  The examiner stated: "discussed with the pt 
that none of these are linked to chronic radiation exposure.  
I see no changes that would be linked to radiation 
exposure."  

The veteran was hospitalized at a private facility in August 
1997.  It was noted that he had a long history of smoking and 
a long history of somewhat atypical chest pain, and presented 
with an increase in the chest pain syndrome.  A left heart 
catheterization with selective coronary cineangiography and 
left ventriculography was performed.  The post-operative 
diagnosis was severe triple vessel coronary artery disease 
with preservation of left ventricular function.  The veteran 
was transferred to another private facility where he 
underwent quintuple bypass surgery.

A February 1998 private clinical record indicates the veteran 
sought treatment for left groin pain.  He had a right 
inguinal neuralgia which was persistent but did not bother 
him too much.  Physical examination revealed no evidence of a 
hernia.

In March 1998, it was noted that the veteran had degenerative 
disk disease and fibromyalgia.  In September 1998, he 
complained of left testicle discomfort with occasional 
radiation to the knee.  There was no obvious hernia 
formation.  The assessment was suspected degenerative disk 
disease with secondary nerve root irritation.

At an October 1998 RO hearing, the veteran testified that he 
was exposed to radiation in service dismantling jet engines 
which had been flown through atomic mushroom clouds.  He 
recalled that an officer would check the engines with a 
Geiger counter.  He was not issued protective clothing or a 
radiation badge.  He alleged that a fellow serviceman he 
worked with, C.W., died as a result of leukemia caused by 
radiation exposure.  No doctor had informed him that he had a 
disease due to radiation exposure.  He testified that he had 
chronic groin pain.

On VA digestive system examination in December 1998 the 
examiner noted that the claims file was not available but 
indicated that he had access to and reviewed a prior 1994 VA 
examination as well as medical records from private 
physicians who treated the veteran for his hernias.  The 
veteran alleged that he had daily pain in both groin areas 
and in the scrotal area which varied from mild to severe.  
Physical examination revealed no evidence of a hernia.  
Tenderness in both inguinal areas and in both inguinal rings 
was noted.  The diagnosis was status post left and right 
inguinal hernia repair; residual pains in both inguinal 
regions due to post-operative inguinal neuralgia.

In an August 1999 letter, M. T. F., M.D., noted that the 
veteran had ophthalmologic diagnoses of asteroid hyalosis, 
cataracts of the nuclear sclerotic and cortical variety, and 
refractive error.  The cataracts had been present since March 
1991.

A February 2000 abdomen ultrasound was interpreted as 
revealing minimal sludge in the gallbladder and no other 
focal abnormalities.  A chest X-ray revealed mild 
cardiomegaly and chronic obstructive pulmonary disease 
changes.  A separate clinical record dated in the same month 
included an assessment of persisting abdominal complaints, 
with a possibility of a calculous cholecystitis.

In March 2000, G. R. W., M.D., reported that he had no 
knowledge of any documented cases of coronary artery disease 
secondary to accidental exposure to irradiation.  He was 
unable to pinpoint the exact etiology of the veteran's 
coronary artery disease, but opined that, in all likelihood, 
it was multifactorial.  He concluded with the statement that 
"The percentage that radiation exposure might have played 
would be very difficult to quantitate".

A private bone scan in November 2000 resulted in impressions 
of normal bone mineral density of the lumbar spine and 
moderate to advanced osteopenia of the right femoral neck.  
Prior radiation exposure, osteopenia, positive family history 
and 3 3/4 inch height loss were listed under the heading of 
risk factors.  It was noted that the veteran had a tendency 
towards malabsorption with chronic diarrhea although "this is 
more irritable bowel syndrome."  It was reported that smoking 
was a significant metabolic factor
The veteran has submitted various treatises discussing 
nuclear testing and radiation injuries. None of the treatises 
is specific as to the veteran or his medical history.

The veteran's claims file contains copies of records from the 
VA claims file for C.E.W., a fellow serviceman who reportedly 
worked with the veteran on radioactive aircraft engines.  A 
death certificate indicated C.E.W. died in August 1959 as a 
result of chronic myelogenous leukemia.  His DD Form 214 
showed that C.E.W. had served through December 1955.  VA 
medical records indicate that leukemia was diagnosed in June 
1956, within one year after service.  Among the records 
related to C.E.W.'s, is a July 1957 letter from the 
Department of the Air Force to VA.  The letter referenced a 
report from the Field Commander as indicating that during the 
period from December 17, 1954 to December 13, 1955, C.E.W. 
"may have worked on several radio active engines brought to 
the shop for tear down. However, the report further states 
that it is believed subject engines had cooled down to safe 
conditions prior to delivery to the shop."  

April 2001 private medical records show that the veteran was 
seen for a Cardiolite stress test related to his progressive 
angina and hypertension.  A May 2001 letter from R.P.B., 
M.D., indicated that the veteran wast totally disabled  due 
to his history of coronary artery disease with possible 
unstable angina, chronic low back pain, rheumatoid arthritis, 
and chronic myofascial syndrome of the head and neck.  The 
veteran was treated at a private heart clinic in May 2001, 
April 2002, and June 2003.  Private records dated in October 
2003 and April 2004 show treatment for seborrheic keratoses 
and Bowen's disease.

III.  Criteria and Analysis

A.  Service Connection 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 
38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more, and 
cardiovascular disease or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic disease" may be service 
connected provided certain conditions are met.  38 C.F.R. § 
3.311.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. 
§ 3.309(b)(i), (ii).  38 C.F.R. § 3.311 provides instruction 
on the development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv ).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.

Addressing first presumptive service connection under 
38 C.F.R. § 3.309(d), it is noteworthy that certifying 
agencies have been unable to certify that the appellant is a 
radiation exposed veteran.  Multiple requests for 
certification have produced responses that there is no 
evidence to indicate that the veteran had any exposure to 
radiation in service.  These include the April 1994 
memorandum from USAF Master Radiation Exposure Registry for 
dosimetry data, the October 1995 letter from the Defense 
Nuclear Agency, and the October 1996 document from a 
Physicist involved in the Dosimetry Research Project with the 
US Department of Energy.  Furthermore, 38 C.F.R. § 3.309(d) 
limits presumptive service connection to the diseases listed 
in paragraph (d)(2).  Seborrheic keratosis, benign 
intradermal nevi, lentigo, acrochordons, chronic radiation 
sickness, digestive system problems including of the liver or 
gallbladder, nausea, diarrhea and loose bowels, loss of teeth 
or dental bone, cataracts, chronic fatigue syndrome, 
cardiovascular disease and an organic disease of the nervous 
system are not diseases listed in paragraph (d)(2).  
Consequently, these conditions do not warrant presumptive 
service connection under 38 C.F.R. § 3.309.

With respect to the alternative method for establishing 
service connection (based on radiation exposure during active 
service and post-service development of a radiogenic 
disease), seborrheic keratosis, benign intradermal nevi, 
lentigo, acrochordons, chronic radiation sickness, digestive 
system problems including of the liver or gallbladder, 
nausea, diarrhea and loose bowels, loss of teeth or dental 
bone, cataracts of the nuclear sclerotic and cortical 
variety, chronic fatigue syndrome, cardiovascular and organic 
disease of the nervous system are not radiogenic diseases 
under 38 C.F.R. § 3.311(b)(2).  The veteran claims he has 
cataracts as a result of exposure to ionizing radiation and 
that cataracts are a "radiogenic disease" under 38 C.F.R. § 
3.311(b)(2).  However, the veteran's cataracts are of the 
nuclear sclerotic and cortical variety, and not posterior 
subcapsular cataracts.  The list of "radiogenic diseases" in 
38 C.F.R. § 3.311(b)(2) does not include any disability at 
issue in this appeal .  Consequently, service connection 
under 38 C.F.R. § 3.311, likewise, is not warranted.

The veteran may also establish service connection for the 
claimed conditions on a direct basis with medical evidence 
that any of the conditions is etiologically related to 
radiation exposure in service, or to some other aspect of 
service.  See Combee, supra; 38 C.F.R. § 3.303(d).  None of 
the claimed disabilities was manifested in service and 
cardiovascular disease and an organic disease of the nervous 
system were not manifested in the first postservice year.  It 
is not claimed otherwise.  Consequently, direct service 
connection for these disorders, i.e., on the basis they were 
became manifest in service and persisted, or on a presumptive 
basis (for cardiovascular disease and organic disease of the 
nervous system as chronic diseases) is not warranted.  
Furthermore, with the exception of the skin claims, there is 
no competent (medical) evidence that relates any of the 
disabilities at issue to radiation exposure in service.  

As to the skin disability claims, while the examiner who 
conducted the April 1994 VA general medical examination 
opined that the veteran had recurrent polypoid skin lesions 
and chronic nevi secondary to exposure to radiation based on 
the report of unusually heavy exposure to radiation in 1955, 
there is no evidence that the veteran had any exposure to 
radiation, much less heavy exposure to radiation.  That 
opinion was based on the veteran's self-reported inaccurate 
history, and as such is not competent evidence.  Furthermore, 
on 1995 special VA skin examination, the examiner opined that 
the veteran's skin disorders were not caused by radiation 
exposure.  (The veteran had again reported that he had heavy 
exposure to ionizing radiation.)  Similarly, a March 1997 
private record addressing skin conditions also noted that 
none of them were linked to radiation exposure.  Thus, the 
preponderance of the evidence is against the claims seeking 
service connection for skin disorders claimed as due to 
radiation exposure.

The only link between the veteran's conditions and his 
service is by his statements.  As a layperson, he lacks the 
medical training and expertise to offer a competent opinion 
in the matter of medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

Section 3.311(a) provides that a dose assessment will be made 
where the veteran develops a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service.  Such a dose estimate was not obtained.  As noted 
above, the veteran does not have any radiogenic diseases 
listed under 38 C.F.R. § 3.311(b)(2).  Prior to meeting the 
initial threshold requirement of a showing of radiogenic 
disease VA is not under a duty to refer the claim to the 
Under Secretary for Benefits.  Wandel v. West, 11 Vet. App. 
200, 205 (1998).

Regulation provides for development of claims based upon 
disease other than those listed in the regulation provided 
that the claimant has cited or submitted scientific or 
medical evidence that the claimed disorder is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Here, there is no 
competent evidence that seborrheic keratosis, benign 
intradermal nevi, lentigo, acrochordons, a disorder 
characterized as chronic radiation sickness, digestive system 
problems including of the liver or gallbladder, nausea, 
diarrhea and loose bowels, loss of teeth or dental bone, 
cataracts, chronic fatigue syndrome, cardiovascular disease 
or an organic disease of the nervous system were caused by 
exposure to ionizing radiation on active duty. 

The veteran submitted numerous articles generally addressing 
possible connections between various conditions and radiation 
exposure.  These include an article on treatment for prostate 
cancer which included the notation that "definitive external-
beam radiation therapy can result in . . . proctitis", and an 
article on radiation induced changes in the bone, indicating 
that radiation therapy may result in bone growth 
disturbances.  However, the veteran did not have (and does 
not allege) radiation therapy in service.

The veteran argues that he is a radiation exposed veteran 
based on the fact that a fellow serviceman, C.E.W., was found 
by VA to be one, and the veteran served side by side with the 
man.  It appears C.E.W. established service-connection for 
leukemia based on presumptions for chronic disabilities 
becoming manifested in the first postservice year, and not 
based on radiation exposure presumptions.  Furthermore, the 
veteran would still have to show a radiation related disease, 
which he has not.  So these contentions are irrelevant.

The preponderance of the evidence is against these claims.  
Hence, they must be denied.

B.  Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder, and are 
based on a comparison of symptoms shown to criteria in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

This case involves an appeal as to the initial rating 
assigned for service connected disability, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
however, it is not shown that the disability at issue varied 
in severity during the course of the appeal period.  
Consequently, there is no evidentiary basis for "staged 
ratings".

Inguinal neuralgia is rated under Code 8730.  Under 38 C.F.R. 
§ 4.124 neuralgia is characterized by dull and intermittent 
pain, of typical distribution so as to identify the nerve, 
and is rated on the same scale, with a maximum equal to, 
moderate incomplete paralysis.  Incomplete paralysis of the 
ilioinguinal nerve is rated under Code 8530.  Severe to 
complete paralysis of the ilio-inguinal nerve is rated as 10 
percent disabling.  Mild or moderate paralysis of the ilio-
inguinal nerve is rated 0 percent.  38 C.F.R. § 4.124a.

Under the regulatory provisions stated above, the veteran's 
inguinal neuralgia must be rated 0 percent.  Significantly, 
pain or tenderness at the surgical sites is encompassed in 
the ratings for herniorrhaphy residuals.  There is no 
evidence of any related functional impairment which would 
warrant rating by analogy to other diagnostic codes.


ORDER

Service connection for a skin condition (diagnosed as 
seborrheic keratosis, benign intradermal nevi, lentigo, and 
acrochordons); a disorder claimed as chronic radiation 
sickness; digestive system problems of the liver or 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
and/or dental bone; cataracts; chronic fatigue syndrome; 
cardiovascular disease; and a central nervous system 
disorder, claimed as due to exposure to ionizing radiation in 
service is denied.

A compensable rating for postoperative right inguinal 
neuralgia is denied.

REMAND

In the March 2004 Board remand, it was noted that the 
evidence of record included medical opinions for and against 
the veteran's service connection claims related to nicotine 
dependence.  The Board remanded these issues so that an 
additional medical opinion by a specialist in psychiatry 
could be obtained to resolve the conflict in the evidence.  
The RO scheduled an examination in July 2004, but the veteran 
failed to report.  In August 2004, VA received a statement 
from the veteran indicating that he would like to have a new 
examination scheduled since he had just recovered 
sufficiently from spinal problems to be able to drive the 150 
miles to the examination.  He included a letter from a 
chiropractor documenting treatment from July 9, 2004.  Given 
the need for an additional medical opinion to resolve the 
issues at hand, and the fact that the veteran has shown good 
cause as to why he missed the July 2004 examination, and that 
he has expressed willingness to appear for a rescheduled 
examination, a rescheduled examination is indicated.     

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for the 
disabilities at issue in this appeal 
since October 2001. The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has a 
nicotine dependence that was acquired 
during active service.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner.  Upon 
examination of the veteran and review of 
the claims file the examiner must provide 
an opinion as to whether any nicotine 
dependence was more likely than not 
acquired in service, less likely than not 
acquired in service, or equally as likely 
as not acquired in service (i.e., 50 
percent or better probability, or less 
than 50 percent probability).  The 
examiner should reconcile any opinion 
given with the medical evidence of 
record, including the July 2002 VA 
examiner's opinion and the October 2003 
private medical opinion.

3. The RO should then review the 
remaining claims in light of all 
additional evidence received since the 
October 2001 SSOC.  If the benefits 
sought remain denied, the appellant and 
his representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other action must be 
handled in an expeditious manner.



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


